               Case 2:18-cv-03242-KJN Document 1 Filed 10/30/18 Page 1 of 3




                                                                                    oc^
                                            Detrk Qqa,^L
                                           &lk
                                 y«. Sitr; CA 9s-/^j                                      ^
     7

     8                                   UNITED STATES DISTRICT COURT
     9                              NORTHERN DISTRICT OF CALIFORNIA
 10
                                                                      ph-OQ CLUy< /Afli
 1                                                                                  -Oa/cP-Oo/oJP
 12             VS.


 Ij
                                                                           18 661
                                                                EMPLOYMENT DISCRIMINATION
 14
                                                                          COMPLAINT                       NC
                      -T^a./         ^ ,Defea^iantCs).
 15

 16       I.     Plaintiff resides at:

 17              Address

18               City, State &7^ Code                           Q.A                  '^7
19               Phone        Cf^f)
20       2.     Defendant is located at:
21              Address                   3-?3,§>    U
22              City, State & Zip Code               cXaH,(. CA            ?^d. QJ>
                                                                T
23       3.     TLis action is brought pursuant to Title VII of the Civil Rights Act of 1964 for employ
24       ment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C. Section 2000e-5.
25       Equitable and other relief is sought under 42 U.S.C. Section 2000e-5(g).
26       4.     The acts complained of in this suit concern:
27              a.    Failure to employ me.
28              h-    Termination of my employment.
         Form-Intake 2(Rev. 4/05)                        .i _
Case 2:18-cv-03242-KJN Document 1 Filed 10/30/18 Page 2 of 3
Case 2:18-cv-03242-KJN Document 1 Filed 10/30/18 Page 3 of 3
